Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note on Corrected Notice of Allowance
This notice is being mailed because the back office was having difficulty interpreting the previous Examiner’s amendment.  The Examiner amendment below has the identical scope as the previous notice of allowance, but it is worded differently to make the claims more clear for the back office.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sandra Katz on 1/19/2021.
The application has been amended as follows: 
 Amend claim 2 to recite:  “A material comprising a reaction product of a cyclic azasilane with water and a compound or polymer comprising an epoxy functional group, wherein the cyclic azasilane is selected from azasilanes having the following structures:

    PNG
    media_image1.png
    342
    584
    media_image1.png
    Greyscale
.”.  All of the structures of claim 3 should be present in claim 2.
Cancel claim 3.
 Amend claim 5 to recite: “Bis(n-butyl-1methoxycycloaza-1-silacyclopenty)ether.”. 
Amend claim 7 to recite:  “N-butyl-1-methoxy-1-(n-butylaminopropyldimethoxysiloxy)cycloazasilane.”.
The amendments to claims 5 and 7 make no changes but make claims 5 and 7 easier to read for the back office.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendment, the rejections of record are withdrawn.  In view of the amendment, the objections of record are withdrawn.  Close prior art and reasons for allowance can be found in the action mailed 1/07/2021 which are incorporated by reference herein.
With respect to instant claims 1 and 2, the ‘880 patent teaches reaction of cyclic azasilanes with isocyanates, however, the ‘880 patent fails to teach a tertiary amine in the 
With respect to claims 5 and 7, the ‘144 patent was cited as close art.  The ‘144 patent requires d = 1 or greater.  The compounds (found in instant example 6) do not contain a silicon containing tether.  Further, there is no guidance to pick and choose from the multiple variables to selectively arrive at the two specific compounds claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622